NO. 07-10-00479-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL C
 

JULY
26, 2011
 

 
CHRIS ALLEN MCLAIN, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE 242ND DISTRICT COURT OF
HALE COUNTY;
 
NO. A18122-0908; HONORABLE EDWARD LEE SELF, JUDGE

 

 
Before QUINN,
C.J., and HANCOCK and PIRTLE, JJ.
 
 
ON MOTION
TO DISMISS
Appellant,
Chris Allen McLain, filed Notice of Appeal to appeal a judgment of conviction
for the offense of possession of a controlled substance entered after
revocation of appellant’s community supervision, and sentence of four years’
incarceration.  Appellant’s appointed
counsel filed an Anders brief and motion to withdraw.  However, appellant has now filed a motion to
dismiss his appeal.
Because
the motion meets the requirements of Texas Rule of Appellate Procedure 42.2(a)
and this Court has not delivered its decision prior to receiving it, the motion
is hereby granted and the appeal is dismissed. 
Having dismissed the appeal at appellant=s request, no motion for rehearing will be entertained and
our mandate will issue.
 
 
                                                                                                Mackey
K. Hancock
                                                                                                            Justice




 
Do
not publish.